DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 currently recites “mathematical derivative” which is a mathematical concept. 
Per MPEP 2106.04(a)(2), The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).
The Court’s rationale for identifying these "mathematical concepts" as judicial exceptions is that a ‘‘mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673), and thus ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’ Flook, 437 U.S. at 594, 198 USPQ at 199. 
In the past, the Supreme Court sometimes described mathematical concepts as laws of nature, and at other times described these concepts as judicial exceptions without specifying a particular type of exception. See, e.g., Benson, 409 U.S. at 65, 175 USPQ2d at 674; Flook, 437 U.S. at 589, 198 USPQ2d at 197; Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94, 40 USPQ 199, 202 (1939) (‘‘[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]’’). 
More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea,"). 
(Specifically to this case), it is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
In this particular situation, claim 1 is rejected  for being directed to an abstract idea under the BRI.  In identifying the abstract idea in step 2A prong 1, one can find that claim 1 is directed towards a mathematical concept as presented/suggested in the claim.  Specifically, claim 1 relates to a mathematical relationship between two signal representations in the form of cross-correlation to relate/align the two signals.  It is a mathematical algorithm whose cross-correlations are mathematical operations being expressed in words.  
The limitations related to the mathematical relationship are the 3 determining steps and the alignment step. After extracting the identified mathematical algorithm, we have two steps remaining to consider in steps 2A prong 2 and 2B- receiving and providing.  Both of these steps can be considered to be insignificant extra-solution activity of data gathering (receiving the signals) and data outputting ("providing“ the aligned signals).  See MPEP 2106.05(g) for a discussion of extra-solution activity.

The step 2A prong 1 analysis only requires that we identify at least one abstract idea category, but we do have the option to identify more than one if applicable.  In the instant case, one can make the argument that claim 1 is additionally directed towards a mental process under the BRI. For example, cross correlation calculations can be carried out via pen and paper and a data representation of the signals can be aligned on paper as well by connecting points in the waveform with lines or by erasing one signal and shifting it along an x time axis.  Arguably, the receiving step can be included in the mental process as receiving signal representations by physically picking up a data printout or could be addressed via the insignificant data gathering described above.  The providing step could also be addressed via the insignificant data outputting noted above.
The dependent claims 2-14 inherit the deficiency of claim 1.
Claims 15 and 16 recites “derivative” and are rejected under 101 similar to claims 1’s analysis.






Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8, 9,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, pending the resolution of claim 101 issue.
Claims 15-16 are allowable pending the resolution of the presented 101 above.


(Please note of multiple rejections).

Rejection I:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch (US 2013/0077805).
Claims 1, 13 and 14, Kirsch teaches a system a non-transitory medium and a  method comprising: 
receiving a first audio signal and a second audio signal; (Fig. 1B: a first media signal 150 and a second media signal 152 for alignment, [0027]; FIG. 2A: a first media signal 202a and a second media signal 202b, [0037-0039]);
determining a first cross-correlation between the first audio signal and the second audio signal based on waveforms of the first audio signal and the second audio signal; (Kirsch: a cross-correlation of the two media signals 202a, 202b, Fig. 2A, [0038] where FIG. 2B shows the results of four correlations between two signals divided into blocks having four different sizes with no fixed delay between the signals, [0040]);
determining first attacks of the first audio signal (The two media signals 150, 152 may be initially misaligned to varying degrees, where a coarse time delay indicative of a coarse time shift  [0029-0030]), and second attacks of the second audio signal, (The two media signals 150, 152 may be initially misaligned to varying degrees, where a coarse time delay indicative of a coarse time shift  [0029-0030]); wherein determining the first attacks and the second attacks comprises determining a first envelope of the first audio signal and a second envelope of the second audio signals, (Envelope detection of each media signal 202a, 202b is performed by demodulating the audio carrier… where a first audio carrier demodulator 304a is for 202a and a second audio carrier demodulator 304b is for 202b, [0049-0053].  Here examiner maps the attack to Kirsch’s  misalignments of two signals, or time delay of signals which is fairly consistent to the current Specs’ teaching on misalignment of signals, [0029, 0030] or delay between signals, [0004]);
determining the first attacks as positive parts of a mathematical derivative of the first envelope, and determining the second attacks as positive parts of a mathematical derivative of the second envelope; (FIG. 3A includes a first audio carrier demodulator 304a, a second audio carrier demodulator 304b, a first downsampler 306a, a second downsampler 306b, a coarse misalignment estimator 310, and a coarse signal shifter 312. The second coarse alignment function 300 in FIG. 3 operates by detecting the envelope of the audio signals and performing a cross-correlation on the envelopes. Envelope detection of each media signal 202a, 202b is performed by demodulating the audio carrier. The audio carrier demodulators 304a, 304b may detect the envelopes by rectifying and low-pass filtering each signal according to, for example: y(n)=(1-.alpha.) y(n-1)+abs(.alpha.x(n)), [0049-0053]);  Here examiner maps the attack to Kirsch’s  misalignments of two signals, or time delay of signals which is fairly consistent to the current Specs’ teaching on misalignment of signals, [0029, 0030] or delay between signals, [0004]);  Kirsch uses the Hilbert Transform Algorithm which is a mathematical expression.    Kirsch, clearly utilizes Hilbert Transform to detect and calculate “peak”, an indication of a misalignment estimate in the results of a misalignment estimate calculation regardless of the technique used to determine the misalignment, [0035-0036, 0045].  Kirsch also uses Time Delay Spectrometry, another algorithm requiring mathematical calculation to calculate the coarse misalignment, [0045, 0059].
determining a second cross-correlation between the first attacks and the second attacks; (Fig. 6, step 610) subsample cross-correlation  where At step 610, a sub-sampling coarse alignment function is performed on the pair of blocks. The sub-sampling coarse alignment may be performed as described above with reference to FIG. 2A. A sub-sampling factor may be determined based on an estimated misalignment, or a default value may be used, [0063-0064]); Here examiner maps the attack to Kirsch’s  misalignments of two signals, or time delay of signals which is fairly consistent to the current Specs’ teaching on misalignment of signals, [0029, 0030] or delay between signals, [0004]);
temporally aligning the first audio signal and the second audio signal based on the first and second cross-correlations (the time alignment system 106 receives the first media signal 150 and the second media signal 152 at the coarse alignment function 160. The coarse alignment function 160 reduces the initial misalignment of the media signals by performing an approximate alignment of the media signals. Please note: The two media signals 150, 152 may be initially misaligned to varying degrees, [0029-0031] and Fig. 1B); and 
providing the aligned first audio signal and second audio signal to a consuming device. (The fine alignment function 162 performs a `per sample` alignment of the first media signal 150 and the coarse-shifted second signal, [0032]; The time delay (and number of samples) may be corrected by the sub-sampling factor. The shifted block and the block corresponding to the audio portion of the video and audio signal captured by the multimedia recorder in FIG. 1A are provided to a fine alignment function where a sample-by-sample cross-correlation is performed as shown by step 604 in FIG. 6, [0063]).
Claim 2. The method of claim 1, wherein temporally aligning the first audio signal and the second audio signal comprises: pre-aligning the first audio signal and the second audio signal according to a first delay (The time alignment system 106 receives a first media signal 150 and a second media signal 152 for alignment. The first media signal 150 may be for example, the video file with audio signal, or the audio portion of the video file with audio, that is recorded by the multimedia recorder 102 in FIG. 1A. The second media signal 152 may be the audio portion of the performance recorded by the recorder 120 receiving audio signals picked up by the close microphones 116a-c in FIG. 1A, [0027]) that corresponds to a maximum value or a maximum absolute value of the first cross-correlation between the first audio signal and the second audio signal; (The desired peak has the maximum absolute value in the correlation. The misalignment may also be determined by calculating a center of mass in the cross-correlation results. In a center of mass calculation, each position in the cross-correlation is averaged using a weighting equal to the absolute value of the correlation value, [0035]),  and adjusting an alignment of the pre-aligned first audio signal and the second audio signal according to a second delay that corresponds to a maximum value of the second cross-correlation between the first attacks and the second attacks. (The fine alignment function 162 performs a `per sample` alignment of the first media signal 150 and the coarse-shifted second signal. The `per sample` alignment may include performing a misalignment estimation of the misalignment between the two signals, and then shifting one of the signals by the determined misalignment, [0032]).
Claim 10. The method of claim 1, comprising synchronizing a third audio signal with the first audio signal and the second audio signal. (The mixer 118 may be used to combine the audio signals received from each of the close microphones 116a-c in controlled ways. The audio recorder 120 generates an audio recording, or audio file, of the audio portion of the performance on the stage 104 using the mixed version of the desired audio, [0023-0024].  Please note that each of the microphone 116a, 116b and 116c provides 3 different signals).  High-end recording systems use a SMPTE time code to time-stamp and synchronize different audio signals. Such time-stamping is not always available on equipment at the consumer level. Audio may be synchronized during recording using a cable run, or wireless link between the close microphone and the video camera., [0005])
Claim 11. The method of claim 10, wherein synchronizing the third audio signal with the first audio signal and the second audio signal comprises: designating the first audio signal, the second audio signal, or a combination of the first audio signal and the second audio signal as a reference signal; and synchronizing the third audio signal with the reference signal. (A signal combiner 530 may combine the fine-shifted second signal 520 with the first signal 502 to generate a combined signal 550 in accordance with the specific application using the time alignment system, Fig. 5 and [0058-0059].  Here examiner maps the combined signal 500 to the reference signal for synchronization with additional signal, i.e., third signal).

Response to Arguments

In the previous Final Office Action (7/6/22), examiner has agreed with the applicant’s statement that derivative is a mathematical expression.  
So be the Hilbert Transform Algorithm which examiner has also presented Hilbert Transform is a mathematical expression.   The prior art Kirsch, clearly utilizes Hilbert Transform to detect and calculate “peak”, an indication of a misalignment estimate in the results of a misalignment estimate calculation regardless of the technique used to determine the misalignment, [0035-0036, 0045].
Kirsch also uses Time Delay Spectrometry, another algorithm requiring mathematical calculation to calculate the coarse misalignment, [0045, 0059].
As demonstrated above, examiner has mapped the current use of attack to Kirsch’s  misalignments of two signals, or time delay of signals which is fairly consistent to the current Specs’ teaching on misalignment of signals, [0029, 0030] or delay between signals, [0004]);

Applicant did not appear to address the Hilbert algorithm in the Arguments/Remarks (7/28/22). 
Kirsch clearly states that “It is further noted that the determination of a misalignment is described herein as including identifying a "peak" in results of a cross-correlation, such as in a histogram. The peak may be detected from correlation values that may be either positive or negative, [0035];  The coarse alignment function 160 in FIG. 1B generates the coarse-shifted second signal as input to a fine alignment function 162. The coarse-shifted second signal may be generated as a substantial copy of the second media signal 152 where the starting point of the signal has been time-shifted, [0031]; where the misalignment estimation may include determining a correlation of the two signals and analyzing the results of the correlation to determine if there is a peak for any of the time shifts analyzed. If a peak is detected, the coarse-shifted second signal is shifted by a fine time delay to generate a fine shifted second signal. The fine shifted second signal may then be combined with the first media signal 150 in a signal combiner 170.[0032-0033].   Please see more examples of “derivative” in Figs. 2b and 2C, [0040-0042]. 
As demonstrated above, examiner respectfully holds firm to the rejection of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


===========================================================

Rejection II:  This rejection is purely based ARGUENDO only which examiner for the sake of the argument assumes that applicant was correct in stating that claim 1 is not anticipated Kirsch for failing to determining the first and the second attacks as part of mathematical derivative.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Kirsch  and further in view of Pereira et al (US 10,318,813).
Claims 1, 13 and 14, Kirsch teaches a system a non-transitory medium and a  method comprising: 
receiving a first audio signal and a second audio signal; (Fig. 1B: a first media signal 150 and a second media signal 152 for alignment, [0027]; FIG. 2A: a first media signal 202a and a second media signal 202b, [0037-0039]);
determining a first cross-correlation between the first audio signal and the second audio signal based on waveforms of the first audio signal and the second audio signal; (Kirsch: a cross-correlation of the two media signals 202a, 202b, Fig. 2A, [0038] where FIG. 2B shows the results of four correlations between two signals divided into blocks having four different sizes with no fixed delay between the signals, [0040]);
determining first attacks of the first audio signal (The two media signals 150, 152 may be initially misaligned to varying degrees, where a coarse time delay indicative of a coarse time shift  [0029-0030]), and second attacks of the second audio signal, (The two media signals 150, 152 may be initially misaligned to varying degrees, where a coarse time delay indicative of a coarse time shift  [0029-0030]); wherein determining the first attacks and the second attacks comprises determining a first envelope of the first audio signal and a second envelope of the second audio signals, (Envelope detection of each media signal 202a, 202b is performed by demodulating the audio carrier… where a first audio carrier demodulator 304a is for 202a and a second audio carrier demodulator 304b is for 202b, [0049-0053].  Here examiner maps the attack to Kirsch’s  misalignments of two signals, or time delay of signals which is fairly consistent to the current Specs’ teaching on misalignment of signals, [0029, 0030] or delay between signals, [0004]);
determining the first attacks as positive parts of a mathematical derivative of the first envelope, and determining the second attacks as positive parts of a mathematical derivative of the second envelope; (FIG. 3A includes a first audio carrier demodulator 304a, a second audio carrier demodulator 304b, a first downsampler 306a, a second downsampler 306b, a coarse misalignment estimator 310, and a coarse signal shifter 312. The second coarse alignment function 300 in FIG. 3 operates by detecting the envelope of the audio signals and performing a cross-correlation on the envelopes. Envelope detection of each media signal 202a, 202b is performed by demodulating the audio carrier. The audio carrier demodulators 304a, 304b may detect the envelopes by rectifying and low-pass filtering each signal according to, for example: y(n)=(1-.alpha.) y(n-1)+abs(.alpha.x(n)), [0049-0053]);
determining a second cross-correlation between the first attacks and the second attacks; (Fig. 6, step 610) subsample cross-correlation  where At step 610, a sub-sampling coarse alignment function is performed on the pair of blocks. The sub-sampling coarse alignment may be performed as described above with reference to FIG. 2A. A sub-sampling factor may be determined based on an estimated misalignment, or a default value may be used, [0063-0064]);
temporally aligning the first audio signal and the second audio signal based on the first and second cross-correlations (the time alignment system 106 receives the first media signal 150 and the second media signal 152 at the coarse alignment function 160. The coarse alignment function 160 reduces the initial misalignment of the media signals by performing an approximate alignment of the media signals. Please note: The two media signals 150, 152 may be initially misaligned to varying degrees, [0029-0031] and Fig. 1B); and 
providing the aligned first audio signal and second audio signal to a consuming device. (The fine alignment function 162 performs a `per sample` alignment of the first media signal 150 and the coarse-shifted second signal, [0032]; The time delay (and number of samples) may be corrected by the sub-sampling factor. The shifted block and the block corresponding to the audio portion of the video and audio signal captured by the multimedia recorder in FIG. 1A are provided to a fine alignment function where a sample-by-sample cross-correlation is performed as shown by step 604 in FIG. 6, [0063]).
Claim 2. The method of claim 1, wherein temporally aligning the first audio signal and the second audio signal comprises: pre-aligning the first audio signal and the second audio signal according to a first delay (The time alignment system 106 receives a first media signal 150 and a second media signal 152 for alignment. The first media signal 150 may be for example, the video file with audio signal, or the audio portion of the video file with audio, that is recorded by the multimedia recorder 102 in FIG. 1A. The second media signal 152 may be the audio portion of the performance recorded by the recorder 120 receiving audio signals picked up by the close microphones 116a-c in FIG. 1A, [0027]) that corresponds to a maximum value or a maximum absolute value of the first cross-correlation between the first audio signal and the second audio signal; (The desired peak has the maximum absolute value in the correlation. The misalignment may also be determined by calculating a center of mass in the cross-correlation results. In a center of mass calculation, each position in the cross-correlation is averaged using a weighting equal to the absolute value of the correlation value, [0035]),  and adjusting an alignment of the pre-aligned first audio signal and the second audio signal according to a second delay that corresponds to a maximum value of the second cross-correlation between the first attacks and the second attacks. (The fine alignment function 162 performs a `per sample` alignment of the first media signal 150 and the coarse-shifted second signal. The `per sample` alignment may include performing a misalignment estimation of the misalignment between the two signals, and then shifting one of the signals by the determined misalignment, [0032]).
Claim 10. The method of claim 1, comprising synchronizing a third audio signal with the first audio signal and the second audio signal. (The mixer 118 may be used to combine the audio signals received from each of the close microphones 116a-c in controlled ways. The audio recorder 120 generates an audio recording, or audio file, of the audio portion of the performance on the stage 104 using the mixed version of the desired audio, [0023-0024].  Please note that each of the microphone 116a, 116b and 116c provides 3 different signals).  High-end recording systems use a SMPTE time code to time-stamp and synchronize different audio signals. Such time-stamping is not always available on equipment at the consumer level. Audio may be synchronized during recording using a cable run, or wireless link between the close microphone and the video camera., [0005])
Claim 11. The method of claim 10, wherein synchronizing the third audio signal with the first audio signal and the second audio signal comprises: designating the first audio signal, the second audio signal, or a combination of the first audio signal and the second audio signal as a reference signal; and synchronizing the third audio signal with the reference signal. (A signal combiner 530 may combine the fine-shifted second signal 520 with the first signal 502 to generate a combined signal 550 in accordance with the specific application using the time alignment system, Fig. 5 and [0058-0059].  Here examiner maps the combined signal 500 to the reference signal for synchronization with additional signal, i.e., third signal).

Response to Arguments
Applicant’s arguments with respect to the current claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651